MEMORANDUM **
Deon Lorenzo Lyons appeals pro se from the district court’s order denying his 18 U.S.C. § 3582(c)(2) motion for modification of sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lyons contends that Amendment 599 to the United States Sentencing Guidelines, amending the commentary to U.S.S.G. § 2E2.4, entitles him to be resentenced without a two-level enhancement for possession of a firearm. The district court did not err in denying the motion because Lyons was not convicted under 18 U.S.C. § 924(c), and therefore § 3582(c)(2) does not apply. See United States v. Hicks, 472 F.3d 1167, 1168 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.